UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-6262


KEVIN YOUNGER,

                    Plaintiff - Appellee,

             v.

KWASI H. RAMSEY,

                    Defendant - Appellant,

             and

JEMIAH L. GREEN; RICHARD N. HANNA; WALLACE SINGLETARY;
TYRONE CROWDER; NEIL DUPREE,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:16-cv-03269-RDB)


Submitted: June 30, 2021                                        Decided: July 30, 2021


Before KING and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kwasi H. Ramsey, Appellant Pro Se. Allen Eisner Honick, WHITEFORD, TAYLOR &
PRESTON, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Kwasi H. Ramsey appeals from the district court’s judgment entered in accordance

with the jury’s verdict finding for the Plaintiff, Kevin Younger, following a trial on

Younger’s 42 U.S.C. § 1983 complaint. We have reviewed the record and Ramsey’s

arguments on appeal and find no reversible error. Accordingly, we affirm. We grant

Younger’s motion for leave to file an informal response brief out of time and deny

Ramsey’s motions for the production of transcripts at government expense and to stay a

deposition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3